Citation Nr: 1313522	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  00-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diplopia of the right eye. 

2.  Entitlement to service connection for an allergy disability, to include allergic rhinitis, hay fever and sinusitis. 

3.  Entitlement to an initial rating in excess of 10 percent for partial tear of the distal supraspinatus tendon of the left shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for full thickness supraspinatus tendinosis of the right shoulder.

5.  Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

6.  Entitlement to an effective date prior to April 10, 2009, for the grant of service connection for partial tear of the distal supraspinatus tendon of the left shoulder. 

7.  Entitlement to an effective date prior to April 10, 2009, for the grant of service connection for full thickness supraspinatus tendinosis of the right shoulder.

8.  Entitlement to an effective date prior to August 22, 2001, for the grant of service connection for left Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982. 

This case comes before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in October 2008.  A transcript of the hearing is associated with the claims files. 

The issues of entitlement to service connection for diplopia of the right eye, entitlement to service connection for an allergy disability, to include allergic rhinitis, hay fever and sinusitis and entitlement to service connection for glaucoma of the right eye were previously before the Board in April 2011 when the diplopia and allergy claims were denied.  The Veteran appealed the Board's denial of service connection for allergies and diplopia to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a joint motion of the parties and remanded the allergy and diplopia claims to the Board for actions consistent with the joint motion.  

The  issues of entitlement to an earlier effective date and entitlement to an increased rating for a partial tear of the right Achilles tendon and right Achilles tendinitis have been raised by the record in December 2011, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

The joint motion of the parties notes that complete copies of a May 2005 supplemental statement of the case and a May 2000 VA examination request were not in the Veteran's claims file.  It was determined that the supplemental statement of the case was apparently missing page 14 and the VA examination request was apparently missing pages 2 through 6.  The Board was directed to determine whether there were missing pages and, if so, whether they could be obtained from the responsible RO or to make a determination as to whether the missing pages were relevant and necessary for adjudication of the Veteran's appeal.  It does not appear that any attempts have been made to obtain the requested documents from the appropriate RO.  The Board finds attempts must be made to obtain these documents.  

In April 2009, the Veteran submitted claims of entitlement to service connection, in pertinent part, for left and right shoulder disorders.  In April 2010, the RO granted service connection for partial tear of the distal supraspinatus tendon of the left shoulder and for full thickness supraspinatus tendinosis of the right shoulder.  Both disabilities were assigned 10 percent ratings effective April 10, 2009.  In September 2010, the Veteran submitted a notice of disagreement with the initial disability evaluations assigned as well as with the effective dates assigned for service connection for the two disabilities.  The Veteran has not been provided with a statement of the case which addresses these issues.  

In August 2001, the Veteran submitted a claim of entitlement to service connection for a left Achilles tendon disorder.  In August 2010, the RO granted service connection for left Achilles tendonitis and assigned a 10 percent rating effective August 22, 2001.  In May 2011, the Veteran submitted a notice of disagreement with the initial disability evaluation assigned as well as with the effective date assigned for the grant of service connection for the left Achilles tendonitis.  The Veteran has not been provided with a statement of the case which addresses these issues.  

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Attempt to obtain page 14 of the May 2005 supplemental statement of the case and pages 2 through 6 of the May 2000 VA examination request.  If the documents cannot be produced, memorialize the steps taken to obtain the evidence.  If page 14 of the May 2005 supplemental statement of the case cannot be obtained, ask the Veteran if has a complete copy of the supplemental statement of the case and, if so, to submit a copy of the page in question.  

2.  Issue a statement of the case addressing the claims of entitlement to an initial rating in excess of 10 percent for partial tear of the distal supraspinatus tendon of the left shoulder, entitlement to an initial rating in excess of 10 percent for full thickness supraspinatus tendinosis of the right shoulder, entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis, entitlement to an effective date prior to April 10, 2009, for the grant of service connection for partial tear of the distal supraspinatus tendon of the left shoulder, entitlement to an effective date prior to April 10, 2009, for the grant of service connection for full thickness supraspinatus tendinosis of the right shoulder, and entitlement to an effective date prior to August 22, 2001, for the grant of service connection for left Achilles tendonitis.  The Veteran must be advised of the requirements to perfect an appeal with respect to these new issues.  

3.  If the Veteran perfects an appeal with respect to any claims enumerated in paragraph 2 above, the RO or the AMC should ensure that any indicated development is completed before the case is returned to the Board.

4.  The RO or the AMC should also undertake any indicated development with respect to the service connection issues on appeal.  

5.  Then, the RO or the AMC should readjudicate the service connection issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

